DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 11/25/2020, adding newly presented limitations, is acknowledged. 

The rejections of record under 35 U.S.C. §§ 103 and 112 (new matter) are withdrawn in view of Applicant’s amendment to the claims in the Response filed on 11/25/2020.

The rejections of record under 35 U.S.C.  §§ 101 and 112 (indefiniteness) are maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 11/25/2020, adding newly presented limitations, as set forth below. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Instant claim 19, line 7 should be amended to recite “4.78%” instead of “4,78%”
Appropriate correction is required.
Claim Interpretation
Instant claims 11 and 19 require “a combination consisting of homeopathic extracts.” For purposes of this Action, the instant claims were interpreted herein to exclude non-carcinogenic creams that include homeopathic extracts that were not explicitly recited by the instant claims. See MPEP § 2111.03. 
Claim Rejections - 35 USC§ 112-Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 19 recites, in part, “at least [4.78%] of a combination consisting of homeopathic extracts containing” 0.01 % by weight of ruta graveolens, 0.01 % by weight of ledum palustre, etc. (Emphasis added). It is unclear how the percentages of the individual components would change as the amount of homeopathic extract increases past 4.78%; for example, 5%, 7.22%, 10%, 27.4%, etc. Instant claim 20 requires the composition of instant 19 and, therefore, is also indefinite because the metes and bound of instant claim 19 is unclear.
Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
Instant claim 19 was analyzed pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance. Instant claim 19 is drawn to: a non-carcinogenic cream for treating a condition in a subject, which comprises:
- from 12.7% to a maximum of 14.7% of oil;

- a maximum of 1.05% of preservative;
- a maximum of 65.67% of water, aloe water or hamamelis water; and
 - at least 4.78% of a combination consisting of homeopathic extracts containing:
0.01% by weight of ruta graveolens,
 0.01 % by weight of ledum palustre,
0.1 % by weight of colchicum autumnale,
0.1 % by weight of symphytum officinalis,
1.5% by weight of arnica montana,
 0.5% by weight of atropa belladonna,
0.07% by weight of achillea millefolium,
0.45% by weight of hamamelis,
0.04% by weight of mercurius solubilis,
0.01 % by weight of mercurius iodatus,
0.1 % by weight of conium maculatum,
 0.15% by weight of echinacea angustifolia,
0.15% by weight of echinacea purpurea,
 0.5% by weight of aconitum napellus,
 0.1 % by weight of bell is perennis,
0.15% by weight of matricaria chamom ilia,
 0.09% by weight of hypericum perforatum,
0.05% by weight of pancreatinum,
0.45% by weight of calendula officinalis, and
0.25% by weight of hepar sulphuris;
- and wherein the condition is chosen from joints condition, blood circulation, lymphatic circulation, sensitive nerves, scars, keloids, and any combination thereof.
As such, instant claim 19 constitutes a composition of matter, which is a statutory category of invention (STEP 1: YES).
	The instant specification discloses the oils encompass naturally occurring oils such as emu oil, olive oil, argan nut oil, etc. (¶ 0013). The instant specification discloses the emulsifiers encompass naturally occurring compounds such as bees wax, shea butter, cocoa butter, coconut oil, etc. (¶ 0014). The instant specification discloses the preservatives encompass minimal amounts of naturally occurring compounds such as 1% glucose, rosemary oil extract, grapefruit seed extract, etc. (¶ 0015). It is noted nothing in the instant specification suggests, e.g., 1% glucose would actually preserve the claimed creams. It is further noted instant claim 19 requires “a maximum of 1.05% of preservative.” As such, the broadest reasonable interpretation of instant claim 19 encompasses creams that do not contain any preservative. 
	The instant specification discloses the recited homeopathic extracts are naturally occurring ingredients. (¶¶ 0003 and 0026-0027). As such, instant claim 19 is entirely drawn to a i.e., a nature-based combination, that would not possess any markedly different characteristics, with respect to structure and/or function, to distinguish the naturally occurring products, individually or in combination, from their counterparts in nature (STEP 2A, PRONG
ONE: YES).
Instant claim 19 is drawn to various creams, and not a method of using the creams to treat joints condition, blood circulation, lymphatic circulation, sensitive nerves, scars, keloids, and any combination thereof. Instant claim 19 simply recites an intended use of a judicial exception. As such, instant claim 19 does not recite additional elements that integrate the judicial exception into a practical application (STEP 2A, PRONG TWO: NO).
It is noted instant claim 19 requires a cream solely comprising the judicial exception. However, simply formulating natural products into a cream would not reasonably amount to significantly more than the judicial exception. Farrington et al (US 2010/0316737, prior art of record) teaches is was routine and conventional at the time of filing to formulate homeopathic active ingredients into creams. (¶¶ 0303-0306; see also Paradise, US 5,795,573, Abstract, prior art of record; Finley et al, US 2018/0125980, (¶ 0168) prior art of record). Accordingly, instant claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken together, the claimed invention does not constitute patent eligible subject matter
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered, but they are moot in in view of the current grounds of rejection set forth above.  

Conclusion
Claim 11 is objected to 
Claims 19-20 are rejected 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651